Title: To Alexander Hamilton from Timothy Taylor, 6 September 1799
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir,
            Camp New haven Sept. 6th 1799
          
          I have the Honor to inclose a list and description of those recruits that have deserted, been discharged, and Mustured out of the 13th Regiment—I am sensable that an earlier report of some of them ought to have been made, but the detached situation of the Regt., the miscarriage of letters, or the omition of the Officers in writing to me upon the subject, in expectation of apprehending those that had deserted, have prevented my making the communication before—in all discharges I have required proof of nonage, or of thier being indented apprentices; and I have reason to believe thier is now some Soldiers in the Regiment that are not Eighteen years of age, but no proof has been adduced to the fact; and as they were enlisted and attested as being of full age they are still retained in service, receiving the emoluments of Goverment, and subject to be claimed by thier friends whenever they shall Judge proper to demand them—from the best information I can obtain I have reason to believe that the Officers were decived as to the ages and disability of those that have been discharged, and Mustured out; and many of them have been at great expence in pursuing deserters but without efect—Stationary, postage of letters, hireing of Musick, transporting of Clothing &c have been paid by the officers to a considerable amount and they are anxious to have thier accounts settled and to know what department they are to apply to for that purpose—
          The Regiment took the field on the 29th of August and has required all my attention to regulate the troops; on the 4th Instant symptoms of discontent appeared amongst the Soldiers from thier repeatedly calling out no pay, no Soldiers; measures was immediatly taken to discover the cause, and upon enquirery it was found that a Soldier by the name of Daniel Ward an old and hardened villian was endeavouring to excite the soldiers to Mutanyse and to rise in opposition to the officers and march of—he was immediatly apprehended and by sentance of a Court Martial, (Major Ripley President) recived 75 lashes and was drumed out of Camp with a halter about his neck; since which the troops have behaved well; but as they was destitute of Money and most of them had been enlisted for some time, and no vegetables furnished by the Public, I judged it prudent to direct the Pay Master to pay the Men thier retained Bounty, (after they was Mustured,) notwithstanding thier was not a suficient sum in his hands appropriated for that purpose; and I wish it may meet your approbation—
          it is some time since Medicin chests have been sent for the Regt. but no keys with them, consiquently are of no use, and the surgeons are much in des in want of medicin—As the Regiment at present forms but one Battalion I should be happy if it could be furnished with one sett of Colours—
          I have the Honor to be with the greatest Respect your Obedient Servant
          
            Timo. Taylor
          
          Honble. A. Hamilton Esquire
        